NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 16 2022
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

BIN ZHANG,                                       No.   16-71930

                Petitioner,                      Agency No. A089-992-910

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 9, 2022**
                               San Francisco, California

Before: W. FLETCHER and BUMATAY, Circuit Judges, and SILVER, ***
District Judge.

      Bin Zhang petitions for review of a Board of Immigration Appeals (“BIA”)




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Roslyn O. Silver, United States District Judge for the
District of Arizona, sitting by designation.
decision denying his applications for asylum and withholding of removal.1 We have

jurisdiction under 8 U.S.C. § 1252(a). Reviewing the BIA’s adverse credibility

determination for substantial evidence, Yali Wang v. Sessions, 861 F.3d 1003, 1007

(9th Cir. 2017), we deny the petition.

         1.    Substantial evidence supports the BIA’s affirmation of the Immigration

Judge’s (“IJ”) adverse credibility finding against Zhang.              “[C]redibility

determinations [are] made on the basis of the ‘totality of the circumstances, and all

relevant factors.’” Shrestha v. Holder, 590 F.3d 1034, 1040 (9th Cir. 2010) (quoting

8 U.S.C. § 1158(b)(1)(B)(iii)). In determining that Zhang lacked credibility, the IJ

noted internal inconsistencies in Zhang’s testimony and inconsistencies between

Zhang’s testimony and his supporting documents.            The BIA reviewed the

inconsistencies identified by the IJ and found no evidence of clear error.

Specifically, the BIA evaluated inconsistencies relating to Zhang’s claims that (1)

he and his family were mistreated by the local family planning authorities in China

for violating China’s one child policy, and (2) he was persecuted for his Christian

faith.

         The record shows that Zhang was inconsistent in testifying whether his wife

was on birth control when she became pregnant with their second child. Initially,


         1
         Before the BIA and in his Opening Brief, Zhang failed to pursue his
application for relief under the Convention Against Torture, and thus waived it. See
Rizk v. Holder, 629 F.3d 1083, 1091 n.3 (9th Cir. 2011).

                                           2
Zhang testified that his wife had been taking a birth control pill until she found out

she was pregnant. But later during questioning, Zhang changed course, stating that

his wife had stopped taking birth control before getting pregnant. The BIA was not

required to accept Zhang’s explanation for the inconsistency. See Li v. Garland, 13

F.4th 954, 961 (9th Cir. 2021) (holding that even if the petitioner’s explanation of

inconsistencies in her testimony was reasonable, the BIA was not compelled to

accept her explanation).

      Zhang next challenges the finding that he lacked credibility for failing to

disclose in his asylum application that his wife was forcibly subjected to a birth

control procedure after his second child was born. See Husyev v. Mukasey, 528 F.3d

1172, 1183 (9th Cir. 2008) (holding that a key omission from an asylum application

can support an adverse credibility determination). Zhang asserts that he did not

know his wife was subjected to the procedure when he submitted his application.

But as the IJ and BIA noted, Zhang had an opportunity to update his application, yet

he did not disclose the information until the hearing. Nor did Zhang submit any

corroborating evidence that his wife had actually been subjected to the procedure.

Zhang’s testimony is further weakened because he claimed that he speaks with his

wife every two or three days on the phone since coming to the United States, which

shows that he had the opportunity to learn of the procedure and update his asylum

application but failed to do so.



                                          3
      Zhang also challenges the finding that it was implausible that he was able to

travel over 200 kilometers to Beijing for a visa interview when he was purportedly

under house arrest and subject to daily surveillance by police. The “inherent

plausibility of the applicant’s . . . account” is enough to “base a credibility

determination.” Wang, 861 F.3d at 1008 (simplified). It was not unreasonable for

the IJ and BIA to be skeptical of Zhang’s account of evading police oversight to

travel over 100 miles to obtain visa approval.

      Zhang asserts that the BIA erred by concluding that Zhang lacked sufficient

documentary evidence corroborating his claims.        However, the BIA was less

concerned by Zhang’s lack of documentation than by the apparent inconsistencies

between the documents and Zhang’s testimony. For example, Zhang claimed to

have been a member of the Living Water Church in the United States since 2009;

however, he submitted letters from the church stating that he had been a member

since either September 2011 or January 2013. When “the IJ adequately identified

problems with [the petitioner’s] testimony and documentary evidence, . . . we are

not compelled to conclude that [the petitioner] was credible.” Id.

      2.     Zhang argues that, notwithstanding the BIA’s adverse credibility

finding, the documentary evidence he provided is sufficient to corroborate his claims

and make him eligible for asylum. But Zhang’s proffered passport and ID cards only

verify his identity and do not provide evidence backing up his claims. The fine



                                         4
receipts Zhang produced for having an unauthorized second child and for attending

an illegal church in China are not determinative given the discrepancies in Zhang’s

testimony about his family planning and church attendance. Finally, the letters

verifying Zhang’s attendance at a church in China are not persuasive because the

authors were not available for cross-examination. See Garcia v. Holder, 749 F.3d

785, 791 (9th Cir. 2014) (upholding BIA determination that corroborating

documents failed to rehabilitate adverse credibility determination because the

preparers were not available for cross-examination).

      PETITION DENIED.




                                         5